ACCEPTED
                                                                                       07-15-00181-CR
                                                                          SEVENTH COURT OF APPEALS
                                                                                    AMARILLO, TEXAS
                                                                                  7/20/2015 5:05:45 AM
                                                                                      Vivian Long, Clerk


                               NO. 07-15-181-CR

MICHAEL DON DENTON                      §         IN THE COURT OF APPEALS
                                                               FILED IN
                                                              7th COURT OF APPEALS
                                        §                       AMARILLO, TEXAS
v.                                      §                   OF7/20/2015
                                                               TEXAS5:05:45
                                                                         FOR AM
                                                                              THE
                                        §                          VIVIAN LONG
THE STATE OF TEXAS                      §       SEVENTH     JUDICIALCLERK
                                                                        DISTRICT



           MOTION TO EXTEND TIME TO FILE THE
             APPELLANT’S BRIEF, BY 45 DAYS
TO THE HONORABLE JUDGES OF THIS COURT:

      COMES NOW Michael Don Denton, Appellant in the above-entitled and

numbered cause, and moves the Court to extend time to file the brief by 45 days. In

support thereof, Appellant respectfully shows the Court the following:


                                        I.

      Undersigned counsel apologizes to the Court for his neglect of the brief. He

mistakenly assumed the jurisdictional issue raised in this case would be decided

before briefing would begin, and did not keep up with the schedule set by the

Court. No prior extensions have been sought or granted.


                                        II.

      The reasons for this request are as follows. In addition to the circumstances

noted in the paragraph above, counsel is currently in London on an annual

international excursion. He is scheduled to return to Amarillo on August 10, 2015.
      In addition, counsel would have had insufficient time to prepare the brief

before he left on July 16, 2015. In the thirty days preceding this Motion, counsel

has filed the following extensive documents in addition to representing parole

clients in Lubbock County:

      Thomas v. State, 07-14-418/9-CR – opening brief filed 6/29/15
      In re R.A.J., 10,253-J#1 (Potter County) – writ application filed 7/10/15
      Finch v. State, 07-15-104-CR – opening brief filed 7/15/15


      WHEREFORE, the appellant prays the Court extend the time for filing the

brief to August 24, 2015.

                                             Respectfully submitted,
                                             /s/ JOHN BENNETT
                                             John Bennett
                                             P.O. Box 19144
                                             Amarillo, TX 79114
                                             (806) 282-4455
                                             Fax: (806) 398-1988
                                             State Bar Number 00785691
                                             Attorney for the Appellant
                                             appealsattorney@gmail.com




                            CERTIFICATE OF SERVICE

      This is to certify that a copy of the above Motion was served on Warren

Clark, Esq., Randall County Assistant Criminal District Attorney, by email to him

at wclark@randallcounty.org on July 20, 2015.

                                             /s/ JOHN BENNETT
                                             John Bennett

                                         2